             Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 1 of 16




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


 SELF, INC. and L & R REALTY,                  :   CASE NO. 3:20-CV-252
 INC.                                          :
                                               :
      Plaintiffs                               :
                                               :
 v.                                            :
                                               :
 TOWN OF WOLCOTT,                              :
                                               :
      Defendant                                :


                                           COMPLAINT

                                      I.     INTRODUCTION

        1.         SELF, Inc. (“SELF”) and L & R Realty, Inc. (“L & R”) bring this complaint

against the Town of Wolcott and its Planning and Zoning Commission (“Town” or “Wolcott”)

for discriminating against them and SELF’s clients on the basis of disability in violation of

federal anti-discrimination laws, including the Fair Housing Act, Title II of the Americans with

Disabilities Act, and Section 504 of the Rehabilitation Act of 1973, from 2015 until the present.

        2.         Beginning in 2015 and culminating in June 2016, SELF and L & R sought from

the Town of Wolcott a special use permit to operate 159 Old Bound Line Road as a home for

older adults with mental health disabilities. From the start, community opposition organized to

stop the group home because of the mental health disabilities of its proposed residents. For

example, at the very first public hearing on their original application in 2015, members of the

community expressed concern about the type and severity of mental illnesses of the residents,

concerns which the Defendant eventually acted upon.




                                                   1
             Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 2 of 16




        3.       In May 2016, with full knowledge of the pendency of Plaintiffs’ application and

eligibility for a special use permit under the existing zoning regulations, the Town of Wolcott

amended its zoning laws and regulations in such a way so as to disqualify Plaintiffs’ use of the

property at Old Bound Line Road—as well as any other any community residence serving adults

with disabilities—as a permitted use within the town. At the same meeting during which

Defendant adopted its new zoning rules and regulations, Defendant scheduled Plaintiffs’

application for a public hearing. Later, at the public hearing, neighborhood residents again

expressed concern about the “kind of . . . people” who would be in the house and their mental

health. Defendant subsequently denied the application in reliance on the amended zoning laws

and community opposition.

        4.       Because Plaintiffs had submitted their application for a special use permit to

Defendant while the original zoning regulations were in effect, Plaintiffs were entitled as a

matter of right to a special use permit under the previous version of the zoning regulations.

Nevertheless, Defendant still denied their application.

        5.       And although the Town Attorney informed the Defendant Zoning Board that it

was within its discretion to permit the Plaintiffs’ group home, the Defendant rejected Plaintiffs’

request for accommodations to its zoning regulations, both under the previous regulations and

under the new regulations, and rejected Plaintiffs’ application based on stereotypes about the

individuals who would reside in the property and based on the perceived severity of these

individuals’ disabilities. These decisions by the Town of Wolcott violated the Fair Housing Act,

Title II of the Americans with Disabilities Act, and Section 504 of the Rehabilitation Act of

1973.




                                                  2
             Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 3 of 16




                              II.     JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction of the federal claims asserted in this

action under 28 U.S.C. § 1331 because the action arises under the laws of the United States,

including the Fair Housing Act, 42 U.S.C. § 3601 et seq.; the Americans with Disabilities Act,

42 U.S.C. § 12132 et seq.; and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794.

Each of those laws also individually confer subject matter jurisdiction on this Court; see 28

U.S.C. § 3613; 42 U.S.C. § 12133; 29 U.S.C. § 794a.

        7.       Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

§§ 2201, 2202, and 1343, and by Rules 57 and 65 of the Federal Rules of Civil Procedure.

        8.       Under 28 U.S.C. § 1391(b), venue is proper in the District of Connecticut because

all events and omissions giving rise to Plaintiffs’ claims occurred in this District and all parties

reside in this District.

                                          III.    PARTIES

        9.        SELF is a non-profit agency that provides supportive community-based

residential living for older adults with mental health disabilities under contract from the State of

Connecticut Department of Mental Health and Addiction Services (“DMHAS”). L & R is a real

estate company that purchased and renovated a house at 159 Old Bound Line Road, Wolcott, CT

for the purpose of leasing it to SELF for use as a residential group home for thirteen clients. 159

Old Bound Line Road had originally been built, zoned for, and operated as, a group home for

adolescent girls with mental illness/disabilities. It operated as such for more than 20 years.

        10.       Wolcott is a Connecticut municipality. The Wolcott Planning and Zoning

Commission is a five-member board responsible for the adoption of the zoning and subdivision

regulations, updating and revising land use regulations, and reviewing special use permits, site



                                                   3
          Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 4 of 16




plan applications, and applications for development. For purposes of this action, the Zoning

Commission acted on behalf of, and as the lawful agent of, the Town of Wolcott. Upon

information and belief, Wolcott received $300,000 in Community Development Block Grant

funding in 2015, and is a recipient of federal financial assistance within the meaning of the

Rehabilitation Act of 1973.

                                           IV.    FACTS

Wolcott Obstructed SELF’s Proposed Group Home at 159 Old Bound Line Road Because
of Stereotypes about SELF’s Disabled Clients and Because of Community Opposition to
                                       Them

       11.      In the fall of 2015, SELF and L & R applied to Defendant Town of Wolcott for a

special use permit to operate 159 Old Bound Line Road as a home for older adults with mental

health disabilities. The application was widely publicized, and Defendant scheduled a public

hearing on the application for October 21, 2015. At this hearing, a number of community

residents appeared and expressed opposition to the characteristics of the proposed residents,

including the “type of mental illness [and] severity of their illnesses.”

       12.     Plaintiffs withdrew their initial application to resolve some construction and fire

system issues and to seek a state license as demanded by the Town, and resubmitted a new

application to the Defendant on March 31, 2016. Under the Defendant’s zoning regulations in

effect at the time, Plaintiffs had a conditional right to the special use permit. The property in

question already had a special use permit that had been approved in 1992 for use of the property

as a group home for adolescents with disabilities. Plaintiffs’ special use application differed only

with respect to the ages of the prospective residents (from adolescents to adults) and an increase

in the number of occupants (from 8 to 13). At the time of Plaintiffs’ renewed 2016 application,




                                                  4
          Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 5 of 16




Defendant’s zoning regulations allowed adults to live in community residences and allowed up

to 15 residents to live in Community Residences.

        13.     Defendant held a number of public hearings on Plaintiffs’ 2016 application. Once

again, community opposition organized to stop the group home because of the mental health

disabilities of its proposed residents.

        14.     On June 1, 2016, Defendant denied Plaintiffs’ application to operate 159 Old

Bound Line Road as a home for elderly and older adults with mental health disabilities. Although

the Town Attorney informed the Defendant Zoning Board that it was within its discretion to

permit the Plaintiffs’ group home, the Defendant rejected Plaintiffs’ special use application

based on stereotypes about the individuals who would reside in the property and based on the

perceived severity of these individuals’ disabilities. For example, Defendant expressly grounded

its decision on the fact that the residents received assistance with medication management and

used the services of a visiting nurse. Defendant also denied the application in response to

concerns expressed by neighbors of the property about the types of diagnoses residents had.

  Defendant Amended Its Zoning Regulation in Retaliation for Plaintiffs Asserting Their
                                      Rights

        15.     In addition to denying Plaintiffs’ special use request pertaining to the proposed

Old Bound Line Road property, while Plaintiffs’ special use application was pending, the

Defendant enacted a new regulation that now prohibits the operation of any group living for

adult individuals with disabilities in Wolcott.

        16.     Wolcott’s zoning regulations provide for residential group homes as “community

residences.” At the time of Plaintiffs’ application, Defendant defined community residence as:

        A dwelling or part of a dwelling occupied by individuals who have a mental, physical or
        emotional disability, which contains no fewer than seven (7) but in no case more than 15
        residents in any one dwelling who do not receive any special medical care or supervision,

                                                  5
          Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 6 of 16




        but are supervised by at least one staff person. A community residence shall be licensed
        under the provisions of Sec. 19-574 or 17a-145 of the C.G.S.

        17.      The State code referenced in this former provision relate to facilities for

individuals with intellectual disabilities (former Sec. 19-574, now repealed) and child care

facilities (Sec. 17a-145).

        18.      After hearing community opposition to Plaintiffs’ proposed residence at 159 Old

Bound Line Road, and while Plaintiffs’ application to house 13 older adults with mental illness

diagnoses was still pending, on May 4, 2016, Wolcott amended its community residence

regulation to reduce the number of individuals who may reside in a group home setting and to

limit the availability of group home living in Wolcott to juveniles only. Specifically, the new

zoning regulation enacted by Defendant cuts in half the number of residents who can live in a

community residence, and only permits group homes that are licensed to serve children under

Conn. Gen. Stat. § 17a-145. No homes for adults with disabilities can now qualify as a

community residence under Wolcott’s zoning regulations.

        19.      By enacting a new ordinance that effectively eliminated Plaintiffs’ ability to

operate a group home for disabled adults as a permissible use, Defendant retaliated against

Plaintiffs for asserting their rights.

        20.      In addition, Defendant’s amended zoning regulation no longer allows Community

Residences serving disabled adults as a permitted use. Defendant’s zoning regulations also do

not have a process for seeking accommodations or modifications for housing serving people with

disabilities. It therefore is discriminatory on its face.

              Defendant Unlawfully Denied Plaintiffs’ Requests for Accommodations

        21.       Separate and apart from their absolute right to a special use permit to operate 159

Old Bound Line Road as a home for Older adults with mental health disabilities, Plaintiffs’

                                                    6
          Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 7 of 16




request for a special use permit constituted a request for accommodation or modification within

the meaning of the Fair Housing Act and the Americans with Disabilities Act. Thus, the

Defendant was required under these laws to grant Plaintiffs’ request for a special use permit to

use and operate 159 Old Bound Line Road as a home for older adults with mental health

disabilities.

        22.     Plaintiffs’ request would not fundamentally alter the nature of the Defendant’s

zoning requirements. At the time of the application, Wolcott’s zoning regulations permitted

community residences licensed under state statute for up to fifteen individuals with disabilities.

Setting aside whether Wolcott’s requirement of specific licensure for group homes for

individuals with disabilities facially violated fair housing laws by discriminating based on type

of disability, SELF sought and secured a license from the State of Connecticut for its property

consistent with the Town’s zoning scheme for community residences. SELF asked the Town to

consider its Department of Health license as comparable to the license provisions of the Town’s

regulations which referenced out-of-date provisions of the Connecticut General Statutes. The

Town refused to accept the license secured by SELF, citing it as a basis for denying the

application, despite the fact that doing so would impose no undue burden or fundamental

alteration on the Town or its zoning regulations.

        23.     Defendant’s actions have thwarted SELF’s efforts to fulfill DMHAS’s objective

to provide community-based supportive housing in compliance with Connecticut’s obligations

under Title II of the Americans with Disabilities Act as set forth in Olmstead v. L.C., 527 U.S.

581 (1999).

        24.     Defendant has eliminated housing opportunities for individuals with disabilities in

a high opportunity area, perpetuating the concentration of supportive housing in Connecticut’s



                                                 7
          Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 8 of 16




urban centers, which have higher rates of poverty. In doing so, Defendant has violated the FHA

and Section 504 of the Rehabilitation Act.

        25.     Defendant’ actions have re-introduced discrimination in the housing market and

fostered the notion that relying on stereotypes and discriminating against individuals based on

their disabilities is lawful and permissible.

        26.     Through its conduct, Defendant has denied Plaintiffs equal access to the benefit of

government programs in violation of the ADA.

        27.     On or about March 3, 2017, Plaintiffs L & R Realty and SELF filed a complaint

with the U.S. Department of Housing and Urban Development against the Defendant alleging

discrimination because of disability in violation of the Fair Housing Act, the Americans with

Disabilities Act, and Section 504 of the Rehabilitation Act. That administrative complaint

remains pending.

                               V.      INJURIES TO PLAINTIFFS

         28.    As a result of the Defendant’ unlawful actions, Plaintiffs have suffered, continue

to suffer, and will in the future suffer, great and irreparable loss and injury, including, but not

limited to, economic losses, injury to reputation, interference with their ability to carry out their

missions to provide supportive community-based residential living for individuals with mental

health disabilities, and deprivation of their ability to serve potential residents with disabilities in

the Town of Wolcott.

         29.    Plaintiffs have experienced significant hardship due to Defendant’s public

hostility to their operations and the continuing course of the Town’s actions to stop Plaintiffs’

proposed use of the house on Old Bound Line Road in direct response to discriminatory

community opposition. They fear that a home supportive of community-based residential living



                                                   8
          Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 9 of 16




for older adults with mental health disabilities at the Old Bound Line Road property will not be

permitted to open at all without additional cost or burdensome application procedures.

        30.    Plaintiffs reasonably believe that the Town will continue to discriminate against

them and adopt further zoning regulations or zoning requirements that unreasonably restrict

housing opportunities for people with disabilities and that will hinder the operation of

community-based residential living for older adults with mental health disabilities anywhere in

the Town of Wolcott, notwithstanding the strong demand and need for such settings in the area.

        31.    Unless enjoined, Defendant and its agents will continue to engage in unlawful

discrimination, with the purpose and effect of preventing Plaintiffs from providing housing to

individuals with disabilities in the Town of Wolcott, and otherwise preventing or limiting the

operation of supportive community-based residential living for older adults with mental health

disabilities in Wolcott.

        32.    Plaintiffs have no adequate remedy at law and are now suffering, and will

continue to suffer, irreparable injury from the Defendant’s discriminatory acts unless relief is

provided by this Court.

        33.    L&R Realty purchased the Old Bound Line Road house for $275,000 and

invested more than $250,000 in renovations and improvements for the express purpose of leasing

it to SELF for use as a residential group home. Because the Town’s discriminatory actions have

prevented L&R Realty from leasing the house to the organization and using the house for its

intended purpose, Plaintiff L&R Realty has suffered significant financial losses arising from the

purchase and continued carrying and maintenance costs for the property. Plaintiff L&R Realty

has also experienced administrative costs associated with the Defendant’s opposition to the

house on Old Bound Line Road and countering the discriminatory practices that it experienced.



                                                 9
          Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 10 of 16




          34.   As a result of the Town’s discriminatory actions, SELF, Inc. has been unable to

offer desirable housing and supportive services to its clients.

          35.   Defendant’s actions to obstruct the operation of the house on Old Bound Line

Road and to undermine the Plaintiffs has caused significant reputational harm to them, putting

them at a disadvantage with respect to future service contracts, opportunities, charitable

contributions, and development projects.

          36.   Defendant’s actions have thwarted SELF’s efforts to fulfill their objective to

provide community-based living housing in compliance with Connecticut’s obligations under

Title II of the Americans with Disabilities Act as set forth in Olmstead v. L.C., 527 U.S. 581

(1999).

          37.   By making and endorsing statements indicating that people with disabilities

should not live in residential neighborhoods, Defendant has conveyed to people with disabilities

and to the general public that discriminatory animus against people with disabilities is legal

and/or acceptable in the housing market.

          38.   By requiring a special use permit, refusing to approve an application for a special

use permit for housing with up to thirteen residents with disabilities, and by prohibiting the

siting of group homes in the areas of Town of Wolcott zoned R-1 and R-2, the Defendant has

otherwise denied and withheld housing and excluded persons from participating in housing

because of the disabilities of the potential residents.

          39.   By denying Plaintiffs’ request for an exception to the special land use permitting

process and to the restriction on locating community-based living in areas zoned R-1 and R-2,

the Defendant has refused to make a reasonable accommodation or modification in a policy,

practice, or rule as required by federal civil rights laws.



                                                  10
         Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 11 of 16




         40.    Defendant, directly and through its representatives and agents, discriminated

against the Plaintiffs because of the disabilities of the residents that were expected to live in the

house on Old Bound Line Road. The Town of Wolcott continues to engage in this discriminatory

behavior so as to constitute a continuing violation against the Plaintiffs.

         41.    Defendant’s conduct was willful, intentional, and taken in reckless disregard of

the Plaintiffs’ rights.

         42.    Plaintiffs have no adequate remedies at law. They are now suffering and will

continue to suffer irreparable injury from the Town’s acts and from its discrimination against

them based on disability unless relief is provided by this Court. Accordingly, they are entitled to

injunctive relief.

                                       FIRST CAUSE OF ACTION

                             Federal Fair Housing Act, 42 U.S.C. 3601 et seq.

         43.    Plaintiffs reallege and incorporate by reference all above paragraphs, as if fully

set forth herein.

         44.    Defendant’ actions described in this Complaint amount to unlawful disability

discrimination in violation of the federal Fair Housing Act, 42 U.S.C. § 3601 et seq., and its

implementing regulations at 24 C.F.R. Part 100. In passing the Fair Housing Amendments Act of

1988, Congress explicitly called for an end to zoning restrictions that limit housing opportunities

for people with disabilities to live in communities and rejected the idea the assumptions and

misunderstandings about people with disabilities who might reside there can serve as the basis

for adverse action or exclusion.

         45.    The FHA “is a clear pronouncement of a national commitment to end the

unnecessary exclusion of persons with handicaps from the American mainstream. It repudiates



                                                  11
         Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 12 of 16




the use of stereotypes and ignorance, and mandates that persons with handicaps be considered as

individuals. Generalized perceptions about disabilities and unfounded speculations about threats

to safety are specifically rejected as grounds to justify exclusion…” H.R. Rep. No. 711, 100th

Cong., 2d Sess. 18 (1988), reprinted at 1988 U.S. Code Cong. & Admin. News 2173, 2179.

        46.    Defendant injured Plaintiffs in violation of the FHA by committing the following

discriminatory practices:

        a.     Discriminating or otherwise making housing unavailable because of a disability,

in violation of 42 U.S.C. § 3604(f)(1);

        b.     Discriminating in the terms, conditions, and privileges of the sale or rental of a

dwelling, or in the provision of services or facilities in connection with such dwelling, because of

disability, in violation of 42 U.S.C. § 3604(f)(2);

        c.     Refusing to make reasonable accommodations in rules, policies, practices, or

services, when such accommodations may be necessary to afford a person with a disability an

equal opportunity to use and enjoy a dwelling, in violation of 42 U.S.C. § 3604(f)(3)(B);

        d.     Making, printing, or publish, or cause to be made, printed, or published any

notice, statement, or advertisement, with respect to the sale or rental of a dwelling that indicates

any preference, limitation, or discrimination based handicap, or an intention to make any such

preference, limitation, or discrimination, in violation of 42 U.S.C. § 3604(c).

        e.     Coercing, intimidating, threatening, or interfering with any person in the exercise

or enjoyment of, or on account of his having exercised or enjoyed, or on account of his having

aided or encouraged any other person in the exercise or enjoyment of, any right granted or

protected by the FHA, in violation of 42 U.S.C. § 3617.




                                                 12
         Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 13 of 16




         47.    Defendant’s actions were intentional, wanton, malicious, and done in reckless

disregard of the Plaintiffs’ civil rights.

                                       SECOND CAUSE OF ACTION

                          Titles II and V of the Americans with Disabilities Act,
                             42 U.S.C. §§ 12131, 12132, 12203(a)-(b)

         48.    Plaintiffs reallege and incorporate by reference all above paragraphs, as if fully

set forth herein.

         49.    The Town’s actions similarly violate the Americans with Disabilities Act, 42

U.S.C. § 12131 et seq., and its implementing regulations at 28 C.F.R. Part 35. These laws require

the Town to administer all of its programs and activities—including its legislative, executive,

zoning, and code enforcement functions—in a manner that does not discriminate on the basis of

disability, and to “administer [its] services, programs, and activities in the most integrated setting

appropriate to the needs of qualified individuals with disabilities.” 28 C.F.R. § 35.130(d).

         50.    The Town has injured the Plaintiffs in violation of Titles II and V of the ADA by

committing the following discriminatory practices:

         a.     Subjecting to discrimination or excluding a qualified individual with a disability,

by reason of such disability, from participation in or denying that person the benefits of services,

programs, or activities of a public entity in violation of 42 U.S.C. §§ 12131 and 12132;

         b.     Refusing to make reasonable accommodations or modifications in rules, policies,

or practices, in violation of 42 U.S.C. §§ 12131 and 12132;

         c.     Retaliating or otherwise discriminating against an individual because such person

has opposed any act or practice made unlawful by the ADA or because such individual assisted

or participated in any manner in an investigation, proceeding, or hearing under the ADA, in

violation of 42 U.S.C. § 12203(a); and

                                                 13
         Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 14 of 16




         d.     Coercing, intimidating, threatening, or interfering with an individual’s exercise or

enjoyment of, or on account of his or her having exercised or enjoyed, or on account of his or her

having aided or encouraged any other individual in the exercise or enjoyment of, any right

granted or protected by the ADA, in violation of 42 U.S.C. § 12203(b).

         51.    Defendant’s actions were intentional, wanton, malicious, and done in reckless

disregard of the Plaintiffs’ civil rights.

                                        THIRD CAUSE OF ACTION

                                Section 504 of the Rehabilitation Act of 1973

        52.     Plaintiffs reallege and incorporate by reference all above paragraphs, as if fully

set forth herein.

        53.     Defendant discriminated and continues to discriminate on the basis of disability in

violation of Section 504 of the Rehabilitation Act by acting in a manner that, among other things:

                a. Denies meaningful access to community-based housing for people with

                    disabilities in the Town of Wolcott;

                b. Aids or perpetuates discrimination against people with disabilities;

                c. Uses methods of administration that discriminate against people with

                    disabilities, by failing to ensure that such people have meaningful access to

                    housing in the Town of Wolcott;

                d. Otherwise limits people with disabilities from enjoying housing or the

                    opportunity to obtain such housing in the Town of Wolcott by engaging in the

                    policies, practices, acts, and omissions described above.

        54.     Defendant’s actions were intentional, wanton, malicious, and done in reckless

disregard of the Plaintiffs’ civil rights.



                                                 14
         Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 15 of 16




       55.     As a result of the discrimination alleged above, Plaintiffs have sustained the

injuries described herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray that the Court grant them the following relief:

                 (1) Enter a declaratory judgment finding that the foregoing actions of Defendant

        violates the Fair Housing Act, 42 U.S.C. § 3601 et seq.; the Americans with Disabilities

        Act, 42 U.S.C. § 12131 et seq., and the Rehabilitation Act of 1973, 29 U.S.C. § 794.

                 (2) Enter a permanent injunction directing Defendant and its officials,

        administrators, employees, and agents to take all affirmative steps necessary to remedy

        the effects of the illegal, discriminatory conduct described herein and to prevent similar

        occurrences in the future;

                 (3) Award compensatory damages to Plaintiffs in an amount that would fully

        compensate them for economic losses, injury to reputation, interference with their ability

        to carry out their mission to serve people with disabilities in integrated, community-

        based settings, and deprivation of their ability to serve clients in high-opportunity

        neighborhoods;

                 (4) Award Plaintiffs punitive damages in an amount to be determined at trial

        that will punish Defendant for its intentional, malicious, willful, callous, wanton, and

        reckless disregard for Plaintiffs’ rights, and would effectively deter Defendant from

        engaging in similar conduct in the future;

                (5) Award Plaintiffs reasonable attorneys’ fees and costs as allowed by law; and

                (6) Order such other relief as this Court deems just and equitable.




                                                15
      Case 3:20-cv-00252-RNC Document 1 Filed 02/24/20 Page 16 of 16




DATED: February 24, 2020             Respectfully submitted,

                                     /s/ Greg Kirschner
                                     Greg Kirschner (ct26888)
                                     Connecticut Fair Housing Center, Inc.
                                     60 Popieluszko Ct.
                                     Hartford, CT 06106
                                     (860) 263-0724
                                     gkirschner@ctfairhousing.org

                                     Stephen M. Dane
                                     Application to appear pro hac vice to be
                                     submitted
                                     DANE LAW LLC
                                     312 Louisiana Ave.
                                     Perrysburg, OH 43551
                                     (419) 873-1814
                                     sdane@fairhousinglaw.com




                                    16
